Slovenia is among the vast 
majority in the international community that desire and 
strive for a lasting peace. However, the precondition 
for that is the peaceful resolution of all disputes. The 
United Nations was founded mainly to serve precisely 
that purpose, and that goal has often been achieved. 
Within the contemporary international community, 
the United Nations remains a very important tool for 
maintaining and strengthening world peace.

However, contrary to the Charter of the United 
Nations, force is still being used in today’s world. 
There is even a strong feeling that, owing to new 
circumstances, the existing architecture of the United 
Nations — and above all the Security Council — is 
failing in that fundamental role. Long ago, a debate 
began on the reforms that were needed, but thus far, it 
seems to have resulted in no decisive changes.

Hence, a sense of uncertainty about future 
stability and peace is gaining ground among the 
peace-oriented States of international community. 
If the United Nations is not reformed so that it can 
successfully cope with international conflicts, it risks 
being sidelined. Increasingly, deadlocks in the Security 
Council — which have sometimes come about for good 
reasons, but sometimes not — are taken as an excuse 
for resolving conflicts by force and without a United 
Nations mandate. If that trend continues, it may lead 
to the breakdown in the contemporary political and 
security architecture. It is our common task to remedy 
such problems rapidly, thoroughly and by consensus, 
especially with regard to the functioning of the United 
Nations and the Security Council; otherwise, it may be 
too late.

I suppose we all agree that a reformed and effective 
Security Council is needed, with its permanent 
members exercising their powers responsibly and in 
accordance with international law and the Charter of 
the United Nations. We have to use this opportunity 
to rethink the international security architecture, 
improve our capacity to prevent and resolve conflicts 
and reclaim our shared values and principles, which 
are enshrined in the Charter. With numerous ongoing 
conflicts around the world, we will have to do so before 
international peace is undermined.

I cannot deny that, at times, in the absence of 
other means, specific circumstances may compel the 
international community to maintain peace by the use 
of force. Sometimes it is so. Nevertheless, a United 
Nations mandate is essential to ensure credibility, 
at least in principle. If, however, intervening without 
a United Nations mandate becomes the principle, the 
world will certainly arrive at a point where an arbitrary 
action may trigger a conflict of broad dimensions. 
I think there are no moral grounds for such risky 
behaviour.

A comprehensive United Nations approach is 
also needed to address the global threat emerging in 
the broader Middle East and North Africa: the threat 
of terrorism, extremism and a militant radicalism that 
is distinctively different in its strategic approach and 
methods of operation. We all have to condemn that 
threat in the strongest terms and fight against it in a 
concerted manner, bearing in mind the framework of 
the mandate given by the Security Council. Because 
of the importance I accord to the Security Council, I 
would like to reiterate my support for Security Council 
resolution 2174 (2014) adopted two days ago, which was 
endorsed by more than 100 States.

Although the debate on the reform of the Security 
Council has been going on for decades now, it has 
recently become especially relevant. My country, 
Slovenia, is committed to contributing to that debate to 
the greatest extent possible.

Let me finish by saying that, while the vision of a 
world of peace may remain unfulfilled, the ideals that 
led to the establishment of the United Nations almost 
70 years ago and the need to preserve our humanity 
remain. Let us pool our resources and ideas. Let us exert 
leadership, make the necessary reforms and recommit 

to the principles of the Charter of the United Nations. 
Let us re-establish dialogue and rebuild the trust we 
need so much. That is the only way forward to maintain 
global order on the basis of international law and leave 
a lasting legacy to the people and nations of this world.
